ADVISORY ACTION
Continuation of Item No. 12.  NOTE:  Applicant’s arguments filed 5/18/2022 have been fully considered but are not persuasive with regard to the 103 rejection of claims 1-5, 8-10 and 12-17 over Klaussner (WO2015/128367) as evidenced by Song, and in view of Kutsovsky (US2006/0067868) or Archer (US2010/0258759), the details of which are discussed in the prior office action.  On page 6 of the response, the Applicant argues that the characterization of Kutsovsky in the prior office action is allegedly inaccurate and that contrary to the rejection, the particles of Kutsovsky “are merely curved solid particles without any internal cavity whatsoever”, referring specifically to Paragraph 17 of Kutsovsky.  The Applicant also argues in the last paragraph on page 6 of the response that “[t]hroughout the disclosure of Kutsovsky, the process for making the particles includes depositing (by one method or another) a metal or metal oxide on a removable template ‘and then removing the removable template’ (see, e.g. Paragraph 26)”, arguing that the “resulting metal/metal oxide particles are [allegedly] not hollow shells, though, but curved platelets or other broken portions of a shell ‒ for [allegedly] they must not surround the template if the template is to be removed” and thus “a Person having ordinary skill in the art would [allegedly] not understand Kutsovsky to teach ‘electrically conductive particles including a shell of doped metal oxide in platelet form surrounding an internal cavity and a coating applied to an exterior surface of the shell’” as in the instantly claimed invention.  The Applicant then states on Page 7 of the response that for “at least these reasons, Independent Claim 1 is [allegedly] not rendered obvious by the proposed combination of references”.
However, the Examiner respectfully disagrees and first notes that the rejection was based upon the combined teachings of Klaussner, as evidenced by Song, and in view of Kutsovsky or Archer, and given that the Applicant only provides arguments with respect to Kutsovsky as the supporting reference, Applicant’s arguments are not persuasive and/or moot with respect to the prior art combination of Klaussner, as evidenced by Song, and in view of Archer as the alternative supporting reference.  Thus, the Examiner maintains her position that the claimed invention would have been obvious over Klaussner, as evidenced by Song, and in view of Archer for the reasons recited in the prior office action.
The Examiner also notes that contrary to Applicant’s arguments, the removable template of Kutsovsky can be removed to form a hollow metal oxide shell without damage to the oxide shell, wherein Kutsovsky discloses that the removable template can be essentially any carbon-based material including inorganic or organic material such as polymers and carbon black, and specifically discloses that any “template can be used wherein the template is removable, such as by heating, without damage to the material recovered” (emphasis added, see Paragraph 29).  More particularly, in the case of carbon-based template materials such as carbon black particles, Kutsovsky discloses that the carbon black particles or carbon-based templates are coated with a silicon-containing species or a metal-containing species including oxides of metals such that the carbon black or carbon phase is used as a nuclei or core upon which the silicon-containing species or metal-containing species may entirely surround, forming a type of core-shell co-fumed structure, see Paragraphs 58-59; and then upon heating to a sufficient temperature, e.g. 600ºC as in the examples, the carbon-based template is volatized/pyrolyzed (e.g. by a method similar to Method A of ASTM D1506 as noted by Kutsovsky in the examples, particularly Paragraph 73) wherein one skilled in the art would clearly recognize that the volatized/pyrolyzed carbon-based template would then be removed as gaseous smaller molecules, C(g), H2, CH4, H2O, O2, etc. through pores in the metal oxide shell without damage to the recovered material, i.e. the metal oxide.  Kutsovsky specifically discloses that the pyrogenic metal oxide may have “a molded shell-type appearance which optionally includes broken or irregular or partial shells” (emphasis added, Claim 22), and that the S-factor of the resulting metal oxide can be used as a way to define the completeness of the shell that results after the carbon phase or other removable template is removed, wherein when the S factor is small, the metal oxide containing phase would track portions of the shape of the template and produce incomplete shells, e.g. forming curved platelets, but when the S-factor is high and close to 1, the metal oxide containing phase or shell will track substantially the shape of the template and produce a more complete shell, and given that Kutsovsky specifically discloses that the resulting metal oxide has an S-factor of from 0.05 to 0.98 (Paragraphs 17-18, 23-24 and 70-71; Claims 12, 22, and 37), Kutsovsky clearly discloses essentially complete shells that substantially track the shape or external surface of the template, which Kutsovsky discloses may be any desirable shape such that the invention may be utilized to achieve various morphology and shapes desired for particular applications (Paragraphs 0012, 0017 and 0027-0029).  Hence, Applicant’s arguments that the resulting metal oxide particles of Kutsovsky are not hollow shells, but curved platelets or other broken portions of a shell are not persuasive and the Examiner maintains her position that the claimed invention would have been obvious over the teachings of Klaussner, as evidenced by Song, and in view of Kutsovsky or Archer.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        May 31, 2022